
	

113 HR 2759 IH: Teachers at the Table Act
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2759
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to establish a Volunteer Teacher Advisory Committee.
	
	
		1.Short titleThis Act may be cited as the
			 Teachers at the Table
			 Act.
		2.Volunteer Teacher
			 Advisory CommitteeThe
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is
			 amended by adding after section 1004 (20 U.S.C. 6304) the following:
			
				1005.Volunteer
				Teacher Advisory Committee
					(a)EstablishmentThe
				Secretary shall establish an advisory committee, to be known as the Volunteer
				Teacher Advisory Committee (referred to in this section as the
				Committee).
					(b)Duties and
				focusThe duty of the Committee shall be to monitor the effects
				of this Act, on the ground and in classrooms, and the focus of the Committee
				shall solely be on children and families.
					(c)Membership
						(1)In
				generalThe membership of the Committee shall consist of 20
				public elementary school or secondary school classroom teachers who—
							(A)are past or
				present Teachers of the Year;
							(B)have received
				training, or demonstrated experience, in methods of data collection, analysis,
				and reporting; and
							(C)have submitted an
				application to the Secretary to serve on the Committee.
							(2)List;
				appointmentThe Secretary shall compile a list of teachers
				submitting applications under paragraph (1)(B). The members of the Committee
				shall be appointed as follows:
							(A)The Secretary
				shall appoint 4 teachers from the list.
							(B)The Majority
				Leader of the Senate shall appoint 4 teachers from the list.
							(C)The Minority
				Leader of the Senate shall appoint 4 teachers from the list.
							(D)The Speaker of the
				House of Representatives shall appoint 4 teachers from the list.
							(E)The Minority
				Leader of the House of Representatives shall appoint 4 teachers from the
				list.
							(3)Representation
				requirementThe members of the Committee shall represent diverse
				and multiple geographic, grade level, and specialty areas.
						(4)TermEach
				member of the Committee shall serve on the Committee for a 2-year term.
						(d)Annual
				report
						(1)In
				generalThe Committee shall submit to Congress and the
				Secretary—
							(A)on an annual
				basis, a report on the monitoring carried out under subsection (b); and
							(B)on a quarterly
				basis, updates on such monitoring.
							(2)Contents of
				reportThe report submitted under paragraph (1) shall include, at
				a minimum, the following:
							(A)Both quantitative
				and qualitative data that evaluate the effect of this section on student
				achievement.
							(B)The effect of this
				section on closing the achievement gap between high- and low-performing
				students, including the students identified under section
				1111(b)(2)(C)(v)(II).
							(e)Authorization of
				fundsOf the amounts appropriated to, and available at the
				discretion of, the Secretary for programmatic and administrative expenditures
				for fiscal years 2014 through 2018, a total of $500,000 shall be used to
				establish and carry out the functions of the Committee established under this
				section.
					.
		
